Arnold, Deputy Attorney General,
— We have your letter of July 28th, in which you ask whether, under the Act of May 9, 1929, P. L. 1684, collectors of school taxes may make returns to the county commissioners of unpaid taxes on seated lands, regardless of whether there is personal property on the land from which the taxes could be collected. You call attention to section 559 of the School Code, which requires every tax collector to account to the treasurer of the school district on or before June 1st of each year for all taxes appearing on his duplicate, except items from which he has been exonerated and those levied on real estate upon which there is no personal property out of which the taxes might have been collected.
The Act of May 21, 1913, P. L. 285, which provided for the return to the county commissioners of unpaid taxes on seated lands, expressly limited such returns to cases where no personal property from which the taxes could be collected could be found on the land. This portion of the Act of 1913 remained unchanged until 1925, when, by the amendment of May 14, 1925, P. L. 735, the limitation was stricken from the act.
The next legislation on the question is found in the Act of May 4, 1927, P. L. 712, which is an amendment to section twenty-one of the Act of April 15, 1834, P. L. 509. The original section prescribed the remedies that might be had against persons and personal property for collection of delinquent taxes. The amendment of 1927 added the following provision:
"... No failure to demand or to collect any taxes by distress and sale of goods and chattels, or by imprisonment of the delinquent, shall invalidate any return made or lien filed for nonpayment of taxes or any tax sale had for the collection of such taxes on such return or lien.”
The Act of May 4, 1927, P. L. 716, which applied only to counties of the eighth class, provided for the return of taxes on seated lands, without limitation as to the availability of personal property from which the taxes could be collected.
It is apparent, therefore, that before the Act of 1929 was adopted provision had been made for the return of taxes to the commissioners, without regard to the presence or lack of personal property on the land.
The Act of 1929 expressly repealed the Act of 1913 and also the Act of May 4, 1927, P. L. 716, and attempted to furnish a complete system for return of unpaid taxes to the commissioners. Like the Act of 1913 after adoption of the amendment of May 14, 1925, P. L. 735, and like the Act of May 4, 1927, P. L. 716, it contains nothing that would restrict such returns to taxes on lands where no personal property is available. We do not see how any such restriction could be read into it.
The Act of 1929 has been, in turn, superseded and repealed by the Act of May 29, 1931, P. L. 280. This latter act, in many respects, follows the Act *51of 1929. It provides for similar returns to the county commissioners, and, like the Act of 1929, in no way refers to the presence of personal property on the land.
Section twenty-one of the Act of 1931 contains a new provision, however. It directs that no tax collector shall make a return of taxes under the act if the taxing authorities shall direct him not to do so. This makes it possible for a school board or other taxing body to prevent such return if it shall so desire.
We have dealt with your question without reference to section 559 of the School Code for the reason that the acts we have mentioned were all adopted after that section of the code. If they impose upon collectors of school taxes duties or give them privileges inconsistent with the provisions of section 559, the code provisions must yield, and the later enactments will control.
Therefore, we conclude and advise you that collectors of school taxes may return to the county commissioners unpaid taxes on seated lands even though there may be personal property on the land from which the taxes might have been collected. No returns as to seated lands may be made under the Act of 1931, however, if the school directors, acting under section twenty-one of the act, notify the collector not to make such returns.
From C. P. Addams, Harrisburg, Fa.